DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The substitute specification filed 1/14/21 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: The modification to figure 29 that includes 2800A, 2804A, 2822, 2820, 2806 and 2810 and the addition of “USB wire” (the earlier filed Specifications recite a “USB plug-wire, which is not considered the same as a “USB wire”) are considered to be new subject matter.
Drawings
The modification to figure 29 that includes 2800A, 2804A, 2822, 2820, 2806 and 2810 are considered to be new subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52 and 53 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter st rejection of the subject matter of clam 53, has not been entered since this specific embodiment and structure was not present in the original specification or in the original drawings filed on 3/10/2015. Regarding claim 52, the addition of “USB wire” is considered new subject matter since the earlier filed Specifications recite a “USB plug-wire, which is not considered the same as a “USB wire”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation "USB wire" in line 4.  There is insufficient antecedent basis for this limitation in the claim. As shown above, this limitation was added in the amendment to the specification filed on 1/19/21.

Claim 53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between Applicant recites a power means for both the LED light source and the USB charger. Applicant does not provide a clear recitation of how the air-moving device, (ii) scent- dispersing device, (iii) moisture sprayer, and (5) smell diffusor using an air fragrance or essential oil are provided a power source/means to function in cooperative manner  with the rest of the device. 


As best understood, the following rejection applies. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helf et al. (2005/0169812) in view of Schaak (20060209530)

Regarding claim 53, Helf discloses air related device having LED illumination, comprising: at least one LED light source for area illumination (Para. 0032) and an integrated circuit to control 
Schaak discloses a lamp with a USB charger a at least one USB charger to charge external products through at least one built-in USB port, The USB charger having a transformer for providing converted power from AC to DC to the USB charger.
Regarding the USB charger , it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of Helf to have a USB charger as taught by Schaak, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the light device of Helf with a USB charger as taught by Schaak would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. In particular, one of ordinary skill in the art would have been motivated to include a USB charger and respective circuitry in 
      Regarding the transforming being an external one, Helf in further view of Schaak disclose all the limitations of the claims, except for the transformer (converter) being external to the device.      It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the transformer(s) of Helf in further view of Schaak external to the devices, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case one of ordinary skill would have been motivated to provide the device of Helf in further view of Schaak with an external transformer, as opposed to internal, as necessitated by the specific requirements of a given application such as providing additional functions to the internal circuitry of the device of Helf in further view of Schaak that would require the transformer to be located externally to the device. 

Allowable Subject Matter
Claims 51 and 54-56 are allowed.
Claim 52 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/Primary Examiner, Art Unit 2875